
	
		II
		111th CONGRESS
		2d Session
		S. 3389
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2010
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to exempt
		  individuals who receive certain educational assistance for service in the
		  Selected Reserve from limitations on the receipt of assistance under Post-9/11
		  Educational Assistance Program for additional service in the Armed Forces, and
		  for other purposes.
	
	
		1.Exemption from limitation on
			 period of assistance under two or more programs of education assistance for
			 individuals who receive education assistance for service in Selected
			 Reserve
			(a)Repeal of
			 limitationSection 3695 of
			 title 38, United States Code, is amended—
				(1)in subsection (a), by striking The
			 aggregate and inserting Except as otherwise provided in this
			 section, the aggregate; and
				(2)by adding at the
			 end the following new subsection:
					
						(c)In the case of an
				individual who served on active duty in the Armed Forces for not less than four
				years, the limitation in subsection (a) shall not apply with respect to the
				receipt by such individual of assistance under chapter 30 or 33 of this title,
				on the one hand, and the receipt by such individual of assistance under chapter
				1606 or 1607 of title 10, on the other
				hand.
						.
				(b)Retroactive
			 applicationSubsection (c) of such section, as added by
			 subsection (a) of this section, shall apply with respect to any individual
			 described in such subsection (c) regardless of whether the individual's receipt
			 of assistance under chapter 1606 or 1607 of title 10, United States Code,
			 occurs before or after the date of the enactment of this Act.
			
